Case 7:21-cv-00161-VB Document 36-1 Filed 05/07/21 Page 1 of3

TEL neem erence

fusoe SDNY

Lene rnemerree

 

 

|
| BDOCUMES . |
H Ny i
UNITED STATES DISTRICT COURT | ELECTRON Li FiLEp ol
SOUTHERN DISTRICT OF NEW YORK BOC — kt
x | DATE FLED. Shing zi

FAT SAL’S BRANDING, LLC, enema eo Beier

a California limited liability company,
Plaintiff(s), CIVIL CASE DISCOVERY PLAN
AND SCHEDULING ORDER

Vv.
Case No.: 7:21-cv-00161-VB

FAT SAL’S BAR & GRILL INC., a New York
corporation, SAL BARONE, an Individual,
AUDREY HOCHROTH, an Individual,
MATTHEW CAMERINO, an Individual, and
BENNY LUDIQ, an Individual,

Defendant(s).

 

Xx

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation
with counsel and any unrepresented parties, pursuant to Rules 16 and 26(f) of the Federal
Rules of Civil Procedure:

1. All parties do not consent to conducting all further proceedings before a Magistrate
Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties are free to
withhold consent without adverse substantive consequences.

2. This case is to be tried to a jury.
3. Amended pleadings may not be filed and additional parties may not be joined except

with leave of the Court. Any motion to amend or to join additional parties shall be
filed by June 5, 2021. (Absent exceptional circumstances, 30 days from date of this

Order.)

4, Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure
must be completed by May 20, 2021. (Absent exceptional circumstances, 14 days
from date of this Order.)

5. Fact Discovery

a. All fact discovery must be completed by September 5, 2021. (Absent exceptional
circumstances, a period not to exceed 120 days from date of this Order.)

b. Initial requests for production of documents must be served by June 11, 2021.

C. Interrogatories must be served by September 3, 2021.

 
Case 7:21-cv-00161-VB Document 36-1 Filed 05/07/21 Page 2 of 3

d. Non-expert depositions must be completed by August 31, 2021.
e. Requests to admit must be served by September 3, 2021.
f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be

extended by the written consent of all parties without application to the
Court, provided that all fact discovery is completed by the date set forth in

paragraph S(a).
Expert Discovery
a. All expert discovery, including expert depositions, shall be completed by

October 18, 2021. (Absent exceptional circumstances, 45 days from date in
paragraph 5(a); i.e., the completion of all fact discovery.)

b. Plaintiff's expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
made by September 20, 2021.

C. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
made by October 4, 2021.

d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
written consent of all parties without application to the Court, provided that
all expert discovery is completed by the date set forth in paragraph 6(a).

Additional provisions agreed upon by the parties are attached hereto and made a part
hereof.

ALL DISCOVERY SHALL BE COMPLETED BY November 5, 2021. (Absent
exceptional circumstances, a period not to exceed 6 months from date of this Order.)

All motions and applications shall be governed by the Court’s Individual Practices,
including the requirement of a pre-motion conference before a motion for summary
judgment is filed.

 

 
Case 7:21-cv-00161-VB Document 36-1 Filed 05/07/21 Page 3 of 3

10. Unless otherwise ordered by the Court, within 30 days after the date for the completion
of discovery, or, if a dispositive motion has been filed, within 30 days after a decision
on the motion, the parties shall submit to the Court for its approval a Joint Pretrial
Order prepared in accordance with the Court’s Individual Practices. The parties shall
also comply with the Court’s Individual Practices with respect to the filing of other
required pretrial documents.

ll. The parties have conferred and their present best estimate of the length of the trial is
three (3) business days.

12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
herein extended without leave of the Court or the assigned Magistrate Judge acting
under a specific order of reference (except as provided in paragraphs 5(f) and 6(d)
above).

13. The Magistrate Judge assigned to this case is the Honorable Andrew E. Krause.

14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
Order consistent therewith.

15. The next case management conference is scheduled for November 10, 2021 at
09:30 am. (The Court will set this date at the initial conference.)
May 10, 2021
White Plains, NY

SO ORDERED.

Dated:

 

 

 

Vincent L. Briccetti. *

United States District Judge

 

16. The parties are directed to discuss settlement in good faith. By no later than September 1, 2021, counsel
shall submit a joint letter regarding the status of their discussions and whether there is anything the Court can do
to assist in that regard.

 

17. The case management conference scheduled for November 10, 2021, at 9:30 a.m. will be conducted by
telephone. At the time of the scheduled conference, counsel shall use the following information to appear by
telephone: Dial-In Number: (888) 363-4749 (toll free} or (215) 446-3662; Access Code: 1703567.

 

18. The Clerk shall terminate the letter-motion. (Doc. #36).

 

 

 
